By the Court.
The rulings and judgment of the Common Pleas were clearly erroneous. The answer sets up new matter in confession and avoidance. In the absence of a reply no issue was made, and defendant was entitled to judgment. The parties seem to have proceeded upon the theory that a reply had been filed. The supposed issue which they tried to the jury, was that of payment or no payment. Upon such an issue the defendant would have *278been entitled to open and close, and the court erred in-holding otherwise, and in rejecting the rebutting evidence-offered by the defendant.

Judgment reversed.